FILED
                             NOT FOR PUBLICATION                            OCT 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRUCE FEASTER,                                   No. 10-16206

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00303-RLH-
                                                 PAL
  v.

LAS VEGAS METROPOLITAN POLICE                    MEMORANDUM *
DEPARTMENT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                                                          **
                          Submitted September 27, 2011

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Bruce Feaster appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging that defendant police officers violated his

Fourth Amendment rights in connection with a search of his room. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. ACLU of Nev. v. City of

Las Vegas, 466 F.3d 784, 790 (9th Cir. 2006). We affirm.

      The district court properly concluded that Feaster failed to establish a triable

dispute as to whether his consent to the search was voluntary, given that, among

other considerations, the officers’ guns were not drawn, he was detained in a public

place for a relatively short time, and he read and signed a consent to search card

that conveyed his rights not to have a search conducted without a search warrant

and to refuse to consent. See Liberal v. Estrada, 632 F.3d 1064, 1082 (9th Cir.

2011) (listing factors relevant to determining voluntariness of the consent to a

search); see also United States v. Mendenhall, 446 U.S. 544, 558-59 (1980)

(knowledge of the right to refuse consent is “highly relevant” in determining

whether a consent is valid); United States v. Watson, 423 U.S. 411, 424 (1976) (the

fact of custody alone is not sufficient to demonstrate coercion); United States v.

Castillo, 866 F.2d 1071, 1082 (9th Cir. 1989) (“Execution of a consent form is one

factor that indicates that consent was voluntary.”).

      The district court also properly concluded that there was no triable dispute as

to whether the seizure of the items from Feaster’s room was permissible where (1)

the officers’ “arriv[al] at the place from which the evidence could be plainly

viewed” was justified under the consent exception to the Fourth Amendment; (2)


                                           2                                     10-16206
the officers had “a lawful right of access” to the seized items, which were located

where drug paraphernalia could reasonably be found, and (3) the incriminating

character of the items was immediately apparent. Horton v. California, 496 U.S.

128, 136-37 (1990) (listing the elements of the “plain view” exception justifying

warrantless seizures); see also Florida v. Jimeno, 500 U.S. 248, 250-51 (1991)

(consensual searches are reasonable, and the search’s scope is generally defined by

its expressed object); Texas v. Brown, 460 U.S. 730, 742 (1983) (probable cause is

“a flexible, common-sense standard” requiring merely that the facts available to the

officer warrant the reasonable belief that certain items may be contraband or stolen

property or useful as evidence of a crime).

      Feaster’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                   10-16206